Title: From George Washington to Charles Pettit, 9 July 1781
From: Washington, George
To: Pettit, Charles


                  Dear sir
                     
                     Head Quarters near Dobb’s Ferry 9th July 1781—
                  
                  The Army having been for some Time past in Motion, has been the Reason that I have not sooner acknowleged the Receipt of your Favor of the 23d ulto.
                  The motives on which you quit the Service are not only justifiable, but honorable; as I think it praize Worthy in a Citizen to resign a Place, which he finds no longer of public Utility—your Attention to the Business of your Station, I have always heard much comended; & I shall ever esteem myself under Obligations to you for the many Acts of Civility which I have personally received from you—With great Esteem I am Dear Sir Your most humle Servant
                  
                     Go: Washington
                  
               